Filed 3/14/22 In re A.G. CA6
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re A.G., a Person Coming Under the                                H049183
Juvenile Court Law.                                                  (Monterey County
                                                                     Super. Ct. No. 18JD000104)

MONTEREY COUNTY DEPARTMENT
OF SOCIAL AND EMPLOYMENT
SERVICES,

         Plaintiff and Respondent,

         v.

S.B.,

         Defendant and Appellant.



         On July 24, 2018, the Monterey County Department of Social and Employment
Services (Department) filed a petition under Welfare and Institutions Code section 300,
subdivisions (b)(1)1 relative to a boy, A.G. (the minor), who was then four years old.
S.B. (mother) is the minor’s mother. The minor was placed into protective custody after
mother, twice in successive days, drove a car under the influence with the minor as her
passenger. The Department alleged that mother had a “severe” ongoing substance abuse



         1
        Further statutory references are to the Welfare and Institutions Code unless
otherwise stated.
problem that prevented her from adequately caring for the minor. The juvenile court
declared the minor a dependent child, and he was placed in out-of-home foster care.
Mother received family reunification services for 13 months; they were terminated in
September 2019.
       The initial selection and implementation hearing pursuant to section 366.26
(366.26 hearing) occurred in January 2020. Mother requested a contested hearing on the
potential application of two statutory exceptions to adoption, namely, (1) the parental-
benefit exception (see § 366.26, subd. (c)(1)(B)(i)), and (2) the sibling relationship (see
id., subd. (c)(1)(B)(v)). In response to the juvenile court’s request, mother provided oral
and written offers of proof of the evidence she intended to present in support of the two
exceptions. At the 366.26 hearing on January 28, 2020, the juvenile court found mother’s
offer of proof insufficient, denied her request for a contested hearing on the exceptions,
found the minor adoptable, and terminated parental rights.
       Mother appealed that order, contending the juvenile court denied her due process
by rejecting her request for a contested hearing concerning the potential applicability of
the parental-benefit exception. On December 18, 2020, this court, without addressing the
merits of mother’s claim that the exception applied, reversed and remanded. We directed
that the juvenile court further consider the legal sufficiency of mother’s offer of proof in
support of the parental-benefit exception, construe liberally mother’s offer of proof,
permit further argument, and, in its discretion, permit mother to amend her prior offer of
proof to specify anticipated evidence that was consistent with her prior offers of proof.
(See In re A.G. (2020) 58 Cal.App.5th 973, 1014, 1015 (A.G.).)
       On remand, the juvenile court granted mother’s request for a contested hearing.
At the time of the hearing, the minor was nearly seven years old. On April 27, 2021,
after receiving evidence and hearing argument, the court held that mother had failed to
meet her burden of proving the applicability of the parental-benefit exception. It



                                              2
reinstated its order declaring adoption to be the permanent plan and terminating mother’s
parental rights.
       Mother appeals the court’s order of April 27, 2021. She argues that the juvenile
court applied an incorrect legal standard and thus abused its discretion in denying her
claim of the parental-benefit exception to adoption. She asserts that the court concluded
erroneously that to establish the exception, mother was required to prove that she played
“a significant parental role” in the minor’s life. Mother argues that, as clarified by the
California Supreme Court in In re Caden C. (2021) 11 Cal.5th 614 (Caden C.), a case
filed on May 27, 2021, one month after the second 366.26 hearing below, a parent
seeking to apply the parental-benefit exception need not show that he or she occupies a
parental role in the child’s life.
       We conclude, based upon the standards explained by the Supreme Court in Caden
C. (decided after the hearing conducted below), that the trial court erred. But we find the
error harmless. Accordingly, we will affirm the juvenile court’s order of April 27, 2021,
in which the court denied mother’s claim of the parental-benefit exception and reinstated
the order declaring adoption the permanent plan and terminating parental rights.
                    I.      FACTS AND PROCEDURAL HISTORY 2
       A.      The Minor’s Detention (July 2018)
       On July 24, 2018, the Department filed a petition under section 300,
subdivision (b)(1) relative to the minor, who was then four years old. Prior to the
Department’s intervention, the minor was living with mother. The minor’s father was
deceased. Mother’s two older children (the minor’s half-sisters) resided with the
maternal grandparents; the children were reported as not needing court protection.


       2  The factual and procedural history through January 28, 2020, presented here are
taken from our opinion in A.G., supra, 58 Cal.App.5th at pages 983 to 992. On our own
motion, we take judicial notice of that opinion, as well as the appellate record and briefs
filed in that prior appeal. (See Evid. Code, §§ 452, subd. (d), 459, subd. (a).)

                                              3
       It was alleged that mother had an ongoing substance abuse problem. Since
February 2018, she had been living at Pueblo Del Mar, a sober living
environment/transitional housing program. Mother had tested positive for amphetamine
and methamphetamine on July 9, 2018. On July 19, mother drove under the influence
with the minor in the car. The next day, mother drove under the influence to Genesis
House, a drug treatment facility, again with the minor in the car; she had a container of
vodka and Kool Aid in the car. It was also reported that mother left the minor alone in
the car on occasions so that she could gamble. The Department noted that the minor had
been observed to mimic mother’s aggressive behaviors by “telling people to ‘fuck off’
and ‘flipping them off.’ ”
        On July 20, Genesis House advised the Department that it would accept mother
into its residential treatment program—one in which mother had previously participated
before transitioning to Pueblo Del Mar. The minor would not be allowed to stay with
mother because she was unable to care for him.
       It was also reported that there had been 10 referrals to the Department regarding
the family over the past 10 years, due to mother’s substance abuse and untreated mental
health issues. Her problems included use of methamphetamine while pregnant with the
minor, driving under the influence with her children in the car, and aggressive behavior in
the children’s presence. Mother also had a criminal history (unlicensed driving,
transportation/sale of controlled substances, domestic violence, and forgery) that
impaired her ability to adequately care, supervise, and protect the minor.
       The juvenile court ordered the minor detained on July 25, 2018.
       B.     Jurisdiction/Disposition Hearing (August 2018)
       The Department reported that the minor was residing with a foster family in
Salinas that was a concurrent home. Supervised visitation between mother and the minor
had gone well. Mother had demonstrated that she had good parenting skills when she
was sober, and that she appeared to have a healthy attachment to the minor.

                                             4
       At the uncontested jurisdiction/disposition hearing on August 28, 2018, the
juvenile court found the allegations of the petition true and that the minor was a person
described under subdivisions (b)(1) of section 300. The juvenile court ordered the minor
placed in the care, custody, and control of the Department, with mother to receive
visitation and family reunification services.
       C.     Six-Month Review (February 2019)
       In a six-month review hearing report, the Department advised that the minor
continued to live in a concurrent foster home in Salinas. The minor said that he felt
happy in his placement but that he wanted to live with mother.
       The Department reported that mother had been discharged from the sober living
environment (SLE) in which she had resided “on February 14, 2019[,] following
numerous relapses.” While staying at Genesis House, she had negative drug tests in 2018
on September 15 and October 6. She had failed drug tests on November 21, 2018,
January 14 and 29, 2019, and February 12, 2019, testing positive for methamphetamine,
and she had failed to appear for a scheduled drug test on February 4, 2019. Her
attendance at Narcotics Anonymous (NA) meetings was inconsistent, and she indicated a
lack of confidence in the utility of such meetings and the 12-Step Program.
       Mother had completed a mental health assessment in October 2018. She “was
diagnosed with Major Depressive Disorder and Substance Abuse Disorder.” Mother was
assigned to a therapist and attended five sessions between October 23 and
December 21, 2018. After the therapist returned from a leave of absence, mother failed
to appear for three January appointments.
       Mother attended supervised visits with the minor two times per week, having
progressed from once a week in October 2018 after completing the Genesis House
recovery program. The visits had gone well, and mother had been observed validating
the minor’s feelings and engaging in age-appropriate activities with the minor, including
reading, drawing, and playing. Visits were moved to the maternal grandmother’s home

                                                5
in November 2018 to permit visits with the minor’s two sisters. Because of mother’s
relapses, the Department in February 2019 modified visitation to resume fully supervised
visits.
          At the six-month review hearing on February 26, 2019, the juvenile court found
that continued need for protective care of the minor was required.
          D.    Twelve-Month Review (September 2019)
          The Department advised in its 12-month review hearing report that the minor
continued to reside and do well in a concurrent licensed foster home in Salinas. He had
expressed feelings of being happy in his foster home. The minor participated in weekly
therapy. It was reported that he was “ ‘preoccupied with his mother’s well-being’ and
ha[d] taken a role of being the caregiver to his mother as he [sought] reassurance that she
[would] be safe once visits [were] over.”
          It was reported by the Department that mother continued to relapse. She refused
to submit to random drug tests in March, April, and June, admitting that the tests were
“ ‘going to be dirty.’ ” Her participation in other aspects of her case plan, including
attending meetings with an assigned therapist, was inconsistent. At an April 15 team
meeting, mother told the Department that “ ‘there is not much progress’ ” to report
concerning her sobriety. When asked what the Department could do to support her,
mother responded “ ‘there’s nothing you guys can do[;] you have done enough.’ ” She
also told the representatives of the Department: “ ‘I am not doing another program.
Otherwise I would live at a fucken program, hearing the same shit over and over, doesn't
help me . . . meetings don’t work for me . . . I don’t have to stay clean to get my son[.] I
am not going to jail; I am not on probation. . . .’ ”
          Mother’s visitation with the minor during the review period was not uniformly
positive. She complained frequently about the visits being supervised, and her visits
never progressed to unsupervised status. Mother: struggled to read the minor’s cues;
frequently did not provide appropriate structure during visits, leaving the minor

                                               6
unattended; failed to address an instance in which the minor took a lighter from her
purse; often raised issues that upset the minor (e.g., his deceased father); was combative
toward the visitation supervisor; and made negative and critical remarks in front of her
son, such as “ ‘CPS are a bunch of assholes’ ” and “ ‘[t]hese visiting moms are
disgusting.’ ”
       At a contested 12 -month review hearing on September 20, 2019, the juvenile
court terminated mother’s reunification services, and it scheduled a 366.26 hearing for
January 14, 2020.
       E.        Department’s Section 366.26 Report (December 2019)
       The Department reported in connection with the 366.26 hearing that the minor
continued to do well in his placement in a Salinas concurrent foster home and was
comfortable living with his foster family. The minor knew that “he [was] in a nurturing
and caring home environment.” The minor was too young to understand the concept of
adoption. He “continue[d] to hope to return to the care of his mother, but he seem[ed] to
understand that he [would] stay with the prospective adoptive parents.”
       During the review period, mother’s supervised visits with the minor “taper[ed]
down to once a month.” Mother had been “appropriate” during the visits, and she had
been making a better effort in planning for the visits.
       The Department recommended that the parental rights of mother be terminated,
and that a permanent plan of adoption for the minor be established.
       F.        Hearings Pursuant to Section 366.26
                 1.    Initial Hearing (January 14, 2020)
       At the initial hearing on January 14, 2020, mother requested that the case be set
for a contested hearing, her counsel indicating that mother was asserting the applicability
of the parental benefit and the sibling relationship exceptions to adoption. The court, at
the Department’s request, required that mother submit an offer of proof in support of her
claim that these exceptions to adoption applied. The court found the minor adoptable.

                                              7
But it granted a continuance to afford mother’s counsel “an opportunity to present his
specific articulable offer of proof” in writing to support mother’s claimed exceptions to
adoption. Mother submitted a written offer of proof on January 23, 2020, which
identified nine witnesses who would be available to testify at the 366.26 hearing.
              2.     Further 366.26 Hearing (January 28, 2020)
       The juvenile court conducted a further 366.26 hearing on January 28, 2020. The
juvenile court found that mother’s offer of proof was insufficient to warrant the granting
of an evidentiary hearing concerning the parental benefit and sibling relationship
exceptions to adoption. The court then made findings that the minor was adoptable, and
that he was placed in a prospective adoptive home. The court ordered that adoption was
the permanent plan for the minor, and it terminated mother’s parental rights.
              3.     First Appeal (Opinion Filed December 18, 2020)
       Mother filed an appeal from the order of January 28, 2020, in which the juvenile
court terminated parental rights. On December 18, 2020, this court issued its decision
reversing the order. (A.G., supra, 58 Cal.App.5th 973.) We concluded that the record
showed “that (1) mother had maintained regular contact with the minor, satisfying the
first component of the parental relationship exception [citation]; (2) her written offer of
proof was proper in scope in that it addressed mother’s regular contact with the minor and
the existence of a parent-child relationship; (3) the offer of proof contained some
specifics and was thus partially compliant, but it also included substantial portions that
were not compliant with the specificity requirements of [In re Tamika T. (2002) 97
Cal.App.4th 1114, 1124]; . . . and [4] if mother were granted leave to amend, . . . she may
be able to cure some of the deficiencies in her offer of proof.” (Id. at p. 1014.)
Accordingly, we reversed and remanded the matter with instructions that the court
consider further whether mother’s offer of proof, construed liberally and with any
supplementation that the court in its discretion might permit, was legally sufficient to



                                              8
require a contested evidentiary hearing on the parental-benefit exception to adoption. (Id.
at pp. 1014-1015.)3
              4.      Post-Appeal Reports
       The Department submitted a report for a January 2021 status hearing. It advised
that the minor had moved with his foster family in January 2020 to San Diego County.
The family thereafter “reported that [the minor] began to have extreme anger
outbursts . . . [and] they provided a 14-day notice,” presumably pursuant to
section 16010.7 (concerning advance notice of a proposed foster care change). In
May 2020, the minor was placed in the Salinas home of the paternal cousin. She was
certified as a Resource Family Approval home in July 2020. The Department reported
that the minor had adjusted well to his new placement. Since his new placement, the
minor had come into contact with paternal relatives and was in consistent contact with his
sisters. The paternal cousin indicated she was willing to adopt the minor.
       Additionally, the Department submitted a treatment update and progress report
from the Children’s Behavioral Unit of Santa Clara County Public Health Department.
The minor was referred because of adjustment difficulties stemming from the severance
of his relationship with prior prospective adoptive parents in San Diego and his move in
May 2020 back to Salinas to the home of a new prospective adoptive family. The minor
had participated in weekly treatment sessions beginning in September 2020, and it was
reported that “positive progress toward his treatment goals” was being achieved. The
clinician reported that the minor’s social and cultural history included substance abuse by
his mother, her receiving intermittent substance abuse treatment in Monterey County, and


       3 As we noted in the prior appeal, mother expressly waived any challenge to the
juvenile court’s denial of a contested hearing insofar as it concerned the sibling
relationship exception to adoption. (A.G., supra, 58 Cal.App.5th at p. 981, fn. 2.) The
juvenile court below, after remand, confirmed such waiver. We are therefore only
concerned with the court’s finding, on remand after a contested hearing, that the parental-
benefit exception to adoption did not apply.

                                             9
the minor’s having witnessed significant domestic violence between his mother and
father. It was noted that the minor’s father had been a gang member who had died as a
result of gang violence.
       The caregiver submitted a report on January 5, 2021. She reported that the minor
was “doing much better in school.” He had been assessed, was involved in in-person
learning, and was attending an after-school program. He had received two certificates for
his schoolwork. The caregiver also advised that there had been improvements in the
minor’s being able to express himself and to regulate his emotions. She stated that the
minor was receiving weekly therapy which was helpful in regulating his feelings; he
looked forward to the sessions. The minor was also doing well in bonding with the
caregiver’s children (ages 13 and two), and in FaceTime visits with the maternal
grandparents and the minor’s half-sisters.
              5.     Contested Hearing After Remand (April 27, 2021)
       The court held a status conference on January 26, 2021, to address whether it
would schedule a contested hearing. After hearing argument and submitting the matter,
the court, “construing the mother’s offer of proof liberally in favor of its sufficiency,”
exercised its discretion to schedule a contested hearing on the parental-benefit exception
to adoption. The court directed mother’s counsel to file an updated witness list that
included a specification of the nature and relevance of the anticipated testimony of each
witness.4
       The court heard testimony and argument that spanned over four sessions between
March and April 2021. In addition, the court, without objection, took judicial notice of




       4At the hearing on January 26, 2021, mother’s counsel requested a 120-day
continuance with a reinstatement of visitation for that period. The court denied that
request when it set the contested hearing. Mother does not challenge that ruling on
appeal.

                                             10
the filings made in the proceeding. Seven witnesses—six proffered by mother—provided
testimony as presented below.
                     a.     Janet B. (Maternal Grandmother)
       Janet B., the maternal grandmother, testified that mother and the minor had lived
together continuously from the minor’s birth until his removal. Janet B. said that mother
and the minor had a normal parent-child relationship, and that mother had taken good
care of the child. She was unaware that mother had driven a car with the minor while she
was under the influence. Janet B. never witnessed the minor, after his removal, say
anything about returning to mother. Beginning around February 2021 during the minor’s
visits with her, Janet B. had witnessed approximately three telephone calls between the
minor and mother. The last call, occurring approximately two weeks before the hearing,
ended “because [the minor] did not want to talk to his mom.”
                     b.     Victoria K. (Friend)
       Victoria K. and mother had been friends for seven to eight years. Before the
minor was removed in July 2018, and in 2016 to 2017, Victoria, who was living in a
residential treatment facility, would see mother (who brought the minor with her to
weekly NA meetings). She testified that from her observations, mother and the minor
had a “[v]ery loving, compassionate” relationship. Victoria had not seen mother and the
minor together since 2016 or 2017.
                     c.     Taren R. (Friend)
       Taren R. and mother had been friends for 10 years. She had observed mother and
the minor interacting prior to his removal. She testified that they had a “very close
relationship” and that the minor loved mother very much. Taren had not had seen mother
and the minor together since 2017 or 2018, when the three of them were living in a
residential treatment facility, Genesis House.




                                            11
                      d.     Summer K. (Sponsor)
        Summer K. had been mother’s sponsor since February 2017. She had seen mother
and the minor together prior to his removal in July 2018. Her observations occurred
between February through May 2017 and from November 2017 to January 2018, during
the time mother was in a treatment facility. She believed that the minor was “attached
to” mother, they had a “very close relationship,” the minor was very affectionate, and he
turned to mother to take care of his needs. Since October 2020, mother had been living
with the witness. Summer testified that mother had been clean since October 11, 2020,
and that she was on step seven of the 12-step program.
                      e.     Brittney O.
        Brittney O. testified that she and mother had been friends since August 2017
through NA meetings. She had observed that mother had worked hard on her sobriety
since October 2020. The witness did not offer any testimony concerning mother’s
relationship with the minor.
                      f.     S.B. (Mother)
        Mother testified that the minor had been born in May 2014, and she had been his
sole care provider until his removal on July 20, 2018. She cared for, housed, fed, bathed,
and entertained him and gave him emotional support. The last time she had helped the
minor to bed, bathed him, helped him with homework, or spoken with his teacher was in
2018.
        Mother participated in supervised visits with the minor after his removal until
September 2019. (There was a short period in 2018 that visits were unsupervised, but
they reverted to supervised visits that were less frequent because mother had relapsed.)
During the supervised visits, they talked, played games, and read books. Mother brought
snacks for the minor for the visits. The minor told mother on occasion that he wanted to
return to live with her.



                                             12
       In July 2020, mother encountered the minor and his caretaker at the store. When
the minor saw mother, he ran to her, called her “Mommy,” gave her a hug, and said he
loved her. The minor was excited and they went to get pizza. Later the same month, the
caregiver permitted mother to pick up the minor to go out to eat. 5 During that visit, the
minor was happy and excited, and he told her “he’s been waiting for this day.”6
       Mother testified that she was informed that the minor had received tutoring for the
2020-2021 school year. In 2020, the minor sent mother two certificates of achievement.
       Mother called social worker Nayelli Julian on October 12, 2020 (on or around the
date mother testified was her clean and sober date) to ask if the minor had been formally
adopted. Later that year, mother called the social worker to ask if she could see the
minor for Christmas. The social worker said she needed to speak with her supervisor;
mother did not receive a call back concerning her request.
       In February 2021, the Department reinstated telephone visits between mother and
the minor. Mother had three phone visits with the minor on Sundays during his visits
with the maternal grandparents and his sisters. The first call lasted 20 minutes but the
last two “ended really, really quickly” because the minor had wanted to play with his
sisters. During the shorter calls, the minor said he wanted to tell mother “hi” and that he
loved her. After the third call, the social worker told mother that the minor wanted to



       5  Although of minimal significance, there is a discrepancy in the record as to
whether mother saw the minor once or twice in July 2020. Mother testified that she had a
chance encounter with her son at the store in July 2020, and that later the same month,
with the caregiver’s permission, she had pizza with the minor. Social worker Nayelli
Julian testified that she understood from her conversation with the caregiver that mother
had run into her son at the grocery store and after talking, mother and the minor went out
for pizza.
        6 Mother testified that the minor did not explain what he meant. But mother
testified that “I’m assuming [he meant] that he thought he was coming home.” The court
found the minor’s statement to which mother testified that he had “been waiting for this
day” as “leading only to speculation” as to what he meant.

                                             13
take a break from the calls. Mother denied that the minor ever told her he didn’t want to
speak with her at all.
       Mother admitted that she had been addicted to methamphetamine and alcohol
since approximately 2010. Over the years, mother had lived in several residential
treatment facilities, where she had followed a pattern of relapsing after completing
treatment. She resided in treatment facilities from November 2016 to May 2017; from
November 2017 until February 2018; and from August 2019 to November 2019 (an
instance in which she left the program early). Mother testified that she had been clean
since October 11, 2020, and she continued to work on her recovery. She testified that she
was “ready now” to maintain her sobriety.
       As of the date of the hearing, mother was employed fulltime as a postal worker.
She was hired in February 2021.
                     g.     Nayelli Julian (Caseworker)
       Social worker Nayelli Julian testified that she had been the assigned caseworker at
the beginning of the case and had authored the jurisdiction/disposition and selection and
implementation reports. For a period of time not disclosed in the record, she was not the
caseworker; she resumed assigned caseworker duties after mother’s services were
terminated in September 2019. The court ruled that social worker Julian was qualified to
provide expert testimony as an adoption social worker.
       Mother’s last supervised in-person visit with the minor, which “went well,” was
on January 2, 2020. During the proceedings, visitation remained supervised due to
mother’s relapses. After the last visit in January 2020, the minor had had no negative
behaviors associated with his not seeing mother. Social worker Julian understood that
mother and the minor had a chance encounter at a store in July 2020, and that they had
spoken by telephone on Thanksgiving 2020 and on New Year’s Day, 2021. In
February 2021, the Department set up supervised telephonic visits between mother and
the minor. There were three supervised telephone visits, the last occurring on March 7.

                                            14
Social worker Julian was advised that mother was appropriate during the telephone calls
and that, while the minor was initially engaged, in later calls, he had indicated that he did
not want to continue with them. Social worker Julian’s understanding was that, in
response to the Department’s inquiries as to whether a different time for the visits would
be preferable, the minor did not request any additional phone calls with mother.
       Based upon her recent observations, social worker Julian described the
relationship between mother and the minor as “a casual relationship.” She testified that it
was “not the typical parental [sic] child relationship.” The social worker opined that the
minor would not suffer any detriment if he were to not see mother in the future. In her
opinion, mother’s current relationship with the minor did not outweigh the potential
benefits of adoption “[b]ecause adoption is offering him permanency and stability in his
life moving forward. [¶] . . . [¶] He’s had a lot of instability in his young life. And now
more than before, we have seen him making a lot of progress on his wellbeing. And so
with that continued permanency, consistency, and support [through adoption], he will
continue to thrive.”
       Social worker Julian testified that the minor was “doing very well” in his current
placement, and he had stated that he was happy where he was living. It was the social
worker’s understanding that the caregiver was responsible for providing the minor with
food, clothing, shelter, bathing, comfort, guidance and discipline, medical and dental
care, and ensuring that the minor’s educational needs were met. The caregiver spoke
with the minor’s teacher and his therapist, and the minor looked to the caregiver to take
care of his needs. In social worker Julian’s opinion, the caregiver acted in the role as the
minor’s parent. From the social worker’s observation, the minor was very comfortable
around the caregiver and had recently become more open with her about his feelings and
was becoming attached to the caregiver.




                                             15
                     h.     Court’s Ruling
       The juvenile court announced its decision on April 27, 2021. Noting that “the
parent must establish by a preponderance of the evidence that she serves in a significant
parental role,” the court ruled that mother had not met her burden of proof that the
parental-benefit exception to adoption was applicable. In so concluding, the court
observed that mother “ha[d] not provided the child with ongoing daily care and support.”
It found further that “[t]he prospective adoptive parents and the child are bonded, they are
attentive to the child’s needs, and they have been the ones who have nurtured the child in
making behavioral improvements.” And the court held that “[o]n balance, the court finds
that the strength and quality of the relationship between mother and child does not
promote the child’s well-being to such a degree as to outweigh the benefits he would gain
in a permanent home with his prospective adoptive parents to whom he has bonded and
to whom he has looked for his care, guidance and support on a daily basis.”
       The court ordered that the minor would continue as a dependent child and the
adoption would remain as the permanent plan. The court ordered further that the prior
order of January 28, 2020 terminating parental rights be reinstated.
                            II.    DISCUSSION7
       A.     Selection and Implementation Hearings Under Section 366.26
              1.     Generally
       After it has been adjudicated that a child is a dependent of the juvenile court, the
exclusive procedure for establishing the permanent plan for the child is the selection and
implementation hearing as provided under section 366.26. The essential purpose of the
hearing is for the court “to provide stable, permanent homes for these children.” (Id.,
subd. (b).) As the California Supreme Court has recently explained, “[a]t the section



       7Our discussion of the law presented in parts A and B is derived from this court’s
opinion in In re A.L. (2022) 73 Cal.App.5th 1131, 1149-1154 (A.L.).

                                             16
366.26 hearing, the question before the court is decidedly not whether the parent may
resume custody of the child. [Citations.] In fact, it is not permissible to order
reunification at the section 366.26 hearing. [Citations.] Indeed, when the court orders
the section 366.26 hearing, reunification services have been terminated, and the
assumption is that the problems that led to the court taking jurisdiction have not been
resolved. [Citation.]” (Caden C., supra, 11 Cal.5th at p. 630.)
       There are seven statutory choices for the permanency plan; the preferred choice is
adoption, coupled with an order terminating parental rights. (§ 366.26, subd. (b); see also
In re Celine R. (2003) 31 Cal.4th 45, 53 [“Legislature has thus determined that, where
possible, adoption is the first choice”]; ibid. [where child is adoptable, “adoption is the
norm”].)8 The court selects this option if it “determines . . . by a clear and convincing
standard, that it is likely the child will be adopted.” (§ 366.26, subd. (c)(1).)
       Thus, at the 366.26 hearing, “in order to terminate parental rights, the court need
only make two findings: (1) that there is clear and convincing evidence that the minor
will be adopted; and (2) that there has been a previous determination that reunification
services shall be terminated. . . . ‘[T]he critical decision regarding parental rights will be
made at the dispositional or review hearing, that is, that the minor cannot be returned
home and that reunification efforts should not be pursued. In such cases, the decision to



       8  The seven choices to be made by the juvenile court at the 366.26 hearing are, in
order of preference, (1) placement of the child for adoption and terminating parental
rights; (2) ordering “the plan of tribal customary adoption” without termination of
parental rights; (3) appointment as legal guardian(s) the relative(s) with whom the child
resides at the time of the hearing, (4) without terminating parental rights, identification of
adoption as the permanent placement goal where termination of parental rights would not
be detrimental to the child and adoption is a probability but the child may prove difficult
to place for adoption; (5) appointment of a nonrelative legal guardian for the child;
(6) ordering the permanent placement of the child with a fit and willing relative, subject
to periodic reviews; and (7) ordering that the child remain in foster care with periodic
reviews. (§ 366.26, subd. (b)(1)-(7).)

                                              17
terminate parental rights will be relatively automatic if the minor is going to be adopted.’
[Citation.]” (Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 249-250
       As noted, if the court makes the two aforesaid determinations, it is required to
terminate parental rights to allow for adoption of the child. (Caden C., supra, 11 Cal.5th
at p. 630.) But a parent may avoid this result if he or she establishes “that the termination
of parental rights “would be detrimental to the child due to one or more of . . . [six
statutory] circumstances.” (§ 366.26, subd. (c)(1)(B).) As discussed below, one such
circumstance—which is at issue here—is the parental-benefit exception.
       If the juvenile court makes a finding that one of the statutory circumstances
presents “a compelling reason” for determining that the termination of rights would be a
detriment to the child (§ 366.26, subd. (c)(1)(B)), the court should select a permanent
plan alternative to adoption. (See § 366.26, subd. (c)(1)(B)(i)–(vi), (4)(A).) “In other
words, when a parent establishes that one of the exceptions applies, adoption or
termination is not ‘in the best interest of the child.’ [Citations.]” (Caden C., supra, 11
Cal.5th at p. 631.)
       It must be emphasized, however, that the six specified circumstances in
section 366.26, subdivision (c)(1)(B) are “actually, exceptions to the general rule that the
court must choose adoption where possible.” (In re Celine R., supra, 31 Cal.4th at p. 53,
original italics.) They “ ‘must be considered in view of the legislative preference for
adoption where reunification efforts have failed.’ [Citation.] At this stage of the
dependency proceedings, ‘it becomes inimical to the interests of the minor to heavily
burden efforts to place the child in a permanent alternative home.’ [Citation.] The
statutory exceptions merely permit the court, in exceptional circumstances [citation], to
choose an option other than the norm, which remains adoption.” (Ibid., original italics.)
              2.      Parental Exception to Adoption
       The parental-benefit exception was asserted by mother below. Under this
exception, the juvenile court will not terminate parental rights if it “ ‘finds a compelling

                                             18
reason for determining that termination would be detrimental to the child . . . [because
t]he parents have maintained regular visitation and contact with the child and the child
would benefit from continuing the relationship.’ (§ 366.26, subd. (c)(1)(B)(i).)” (Caden
C., supra, 11 Cal.5th at p. 631.) The Supreme Court has construed the statute to provide
that there are “three elements the parent must prove to establish the exception:
(1) regular visitation and contact, and (2) a relationship, the continuation of which would
benefit the child such that (3) the termination of parental rights would be detrimental to
the child.” (Ibid., original italics; see also In re Autumn H. (1994) 27 Cal.App.4th 567,
575-576 (Autumn H.) [recognized by Caden C., supra, at p. 631, as “the seminal decision
interpreting the exception”].)
       “The first element—regular visitation and contact—is straightforward. The
question is just whether ‘parents visit consistently,’ taking into account ‘the extent
permitted by court orders.’ [Citation.]” (Caden C., supra, 11 Cal.5th at p. 632.)
“ ‘Sporadic visitation is insufficient.’ ” (In re Marcelo B. (2012) 209 Cal.App.4th 635,
643, disapproved on other grounds in Caden C., supra, at p. 637, fn. 6.)
       “As to the second element, courts assess whether ‘the child would benefit from
continuing the relationship.’ (§ 366.26, subd. (c)(1)(B)(i).) Again here, the focus is the
child. And the relationship may be shaped by a slew of factors, such as ‘[t]he age of the
child, the portion of the child’s life spent in the parent’s custody, the “positive” or
“negative” effect of interaction between parent and child, and the child’s particular
needs.’ [Citation.] . . . [C]ourts often consider how children feel about, interact with,
look to, or talk about their parents. [Citations.]” (Caden C., supra, 11 Cal.5th at p. 632.)
       “Concerning the third element—whether ‘termination would be detrimental to the
child due to’ the relationship—the court must decide whether it would be harmful to the
child to sever the relationship and choose adoption. (§ 366.26, subd. (c)(1)(B); see also
§ 366.26, subd. (c)(1)(D).) Because terminating parental rights eliminates any legal basis
for the parent or child to maintain the relationship, courts must assume that terminating

                                              19
parental rights terminates the relationship. [Citations.] What courts need to determine,
therefore, is how the child would be affected by losing the parental relationship—in
effect, what life would be like for the child in an adoptive home without the parent in the
child’s life. [Citation.] . . . [T]he effects might include emotional instability and
preoccupation leading to acting out, difficulties in school, insomnia, anxiety, or
depression. Yet . . . a new, stable home may alleviate the emotional instability and
preoccupation leading to such problems, providing a new source of stability that could
make the loss of a parent not, at least on balance, detrimental.” (Caden C., supra, 11
Cal.5th at p. 633.) In making this detriment determination, the juvenile court does “not
look to whether the parent can provide a home for the child,” and “is not comparing the
parent’s attributes as custodial caregiver relative to those of any potential adoptive
parent(s).” (Id. at p. 634.)
        Therefore, as explained in Caden C., “[i]n each case, . . . the court acts in the
child’s best interest in a specific way: it decides whether the harm of severing the
relationship outweighs ‘the security and the sense of belonging a new family would
confer.’ (Autumn H., supra, 27 Cal.App.4th at p. 575.) ‘If severing the natural
parent/child relationship would deprive the child of a substantial, positive emotional
attachment such that,’ even considering the benefits of a new adoptive home, termination
would ‘harm[]’ the child, the court should not terminate parental rights. (Ibid.) That
subtle, case-specific inquiry is what the statute asks courts to perform: does the benefit of
placement in a new, adoptive home outweigh ‘the harm [the child] would experience
from the loss of [a] significant, positive, emotional relationship with [the parent?]’
[Citation.] When the relationship with a parent is so important to the child that the
security and stability of a new home wouldn’t outweigh its loss, termination would be
‘detrimental to the child due to’ the child’s beneficial relationship with a parent.
(§ 366.26, subd. (c)(1)(B)(i), italics added.)” (Caden C., supra, 11 Cal.5th at pp. 633-
634.)

                                              20
       The Court of Appeal in Caden C. had reversed the juvenile court’s finding of the
existence of the parental-benefit exception, concluding that “because the parent continued
to struggle with substance abuse and mental health issues and because of the risks of
foster care and benefits of the potential adoptive home, no reasonable court could find the
child's relationship with his parent outweighed the benefits of adoption.” (Caden C.,
supra, 11 Cal.5th at pp 625-626.) The Supreme Court held that the appellate court erred
in its emphasis on the mother’s noncompliance with her case plan in denying the parental
relationship exception. (Id. at p. 626.) The high court explained: “A parent’s continued
struggles with the issues leading to dependency are not a categorical bar to applying the
exception. . . . [M]aking a parent’s continued struggles with the issues leading to
dependency, standing alone, a bar to the exception would effectively write the exception
out of the statute. . . . Parents need not show that they are ‘actively involved in
maintaining their sobriety or complying substantially with their case plan’ [citation] to
establish the exception.” (Id. at p. 637, fn. omitted.) The Caden C. court concluded that
“the parent’s struggles with issues such as those that led to dependency are relevant only
to the extent they inform the specific questions before the court: would the child benefit
from continuing the relationship and be harmed, on balance, by losing it? The parent’s
continuing difficulty with mental health or substance abuse may not be used as a basis for
determining the fate of the parental relationship by assigning blame, making moral
judgments about the fitness of the parent, or rewarding or punishing a parent.” (Id. at
p. 638.)
       The high court also explained that a parent’s failure to demonstrate the likelihood
of being able to assume a custodial role does not preclude application of the exception. It
held: “[W]hether the parent is or is not ‘ready for the children’s return to her custody’ is
not, by itself, relevant to the application of the parental-benefit exception. [Citation.] If
termination of parental rights would, when weighed against the offsetting benefits of an
adoptive home, be detrimental to the child, the court should not terminate parental rights,

                                              21
even if the parent has not demonstrated a likelihood that he or she will ever be able to
regain custody. [Citation.]” (Caden C., supra, 11 Cal.5th at p. 638, fn. omitted.)
       The burden is on the parent to prove the parental-benefit exception by a
preponderance of the evidence. (Caden C., supra, 11 Cal.5th at p. 636.) Thus, “[t]he
parent must show [1] regular visitation and contact with the child, taking into account the
extent of visitation permitted . . . [2] the child has a substantial, positive, emotional
attachment to the parent—the kind of attachment implying that the child would benefit
from continuing the relationship . . . [and 3] that terminating that attachment would be
detrimental to the child even when balanced against the countervailing benefit of a new,
adoptive home.” (Ibid.)
       B.     Standard of Review
       In Caden C., supra, 11 Cal.5th 614, the Supreme Court clarified the standard of
review applicable for a juvenile court’s finding regarding the parental-benefit exception.
The high court explained that Courts of Appeal had employed three different standards:
substantial evidence, abuse of discretion, and a “ ‘hybrid’ standard . . . [in which] regular
visitation and . . . [existence of] a beneficial relationship [findings are reviewed] for
substantial evidence but whether termination would be detrimental [is reviewed] for
abuse of discretion.” (Id. at p. 639.) The Caden C. court held that the hybrid standard of
review applied. (Id. at p. 640; see also In re Bailey J. (2010) 189 Cal.App.4th 1308,
1314-1315 [enunciating the hybrid standard of review].)
       The high court noted that the first two elements—regular visitation and a
beneficial relationship—involved determinations that were essentially factual and thus
should be reviewed for substantial evidence. (Caden C., supra, 11 Cal.5th at p. 640.)
The third element—detriment to the minor resulting from termination—the Supreme
Court explained, is different. Like the first two elements, the juvenile court must make a
series of factual determinations including determinations about the child’s relationship
with a parent. (Ibid.) In determining detriment, however, the juvenile “court must also

                                              22
engage in a delicate balancing of these determinations as part of assessing the likely
course of a future situation that’s inherently uncertain. The decision is not the same as a
determination whether to transfer the child from the custody of one caregiver to another,
but it does require assessing what the child’s life would be like in an adoptive home
without the parent in his life. [Citation.] The court makes the assessment by weighing
the harm of losing the relationship against the benefits of placement in a new, adoptive
home. And so, the ultimate decision—whether termination of parental rights would be
detrimental to the child due to the child’s relationship with his parent—is discretionary
and properly reviewed for abuse of discretion.” (Ibid.)
       C.     The Juvenile Court Erred Under Subsequently-Decided Caden C.
       Mother contends that the juvenile court erred in concluding that she had not met
her burden of proving the parental-benefit exception to adoption. She asserts that the
court found that mother was required to show that she occupied a parental role in the
minor’s life. Mother argues that under Caden C., supra, 11 Cal.5th 614, there is no such
requirement to establish the parental-benefit exception. She argues further that the court
erred in finding the exception inapplicable based upon the conclusion that mother had not
addressed fully her substance abuse issues that had resulted in the minor being declared a
dependent child. Mother contends therefore that the court, by applying an incorrect legal
standard in its determination that the exception did not apply, committed an abuse of
discretion requiring reversal. 9




       9 In its respondent’s brief, the Department does not address mother’s contention
on appeal that the juvenile court erred by applying the wrong legal standard in concluding
that she had failed to establish the parental-benefit exception. (See County of Butte v.
Bach (1985) 172 Cal.App.3d 848, 867 [contention raised in appellant's brief to which
respondent makes no reply in its brief will be deemed submitted on appellant's brief].)

                                             23
              1.       Regular Visitation
       The Department contends that mother did not meet her burden of proof relative to
the first element of the parental benefit exception, namely, regular visitation and contact.
(Caden C., supra, 11 Cal.5th at p. 631.) It contends, inter alia, mother’s last authorized
visit with the minor occurred in January 2020, and that her only other contacts in 2020
were a chance encounter at a store in July and a telephone call on Thanksgiving. And the
Department notes that in early 2021, it “attempted to promote a relationship” by
arranging three telephone calls, and after the last call, the minor did not request further
contact with mother.
       We note initially that the juvenile court made no express finding as to whether
mother had, or had not, established the regular visitation and contact element of the
exception. The juvenile court stated: “Since the time of removal, the mother’s visitation
has been entirely or nearly entirely supervised. Mother has had only minimal visitation
for the past 15 months.” The court also noted that there had been three telephone visits
arranged by the Department after the issuance of this court’s opinion in A.G., supra, 58
Cal.App.5th 973. Thus, from the juvenile court’s comments, it cannot be determined
whether it found mother had satisfied the regular visitation and contact element of the
exception. (See A.L., supra, 73 Cal.App.5th at p. 1156 [juvenile court is not required to
“recite specific findings relative to its conclusions regarding any or all of the three
elements of the exception”].)
       In the first appeal, this court observed that at the time of the prior 366.26 hearing
in January 2020, “the Department conceded . . . that mother [had] maintained regular
visitation with [the minor].” (A.G., supra, 58 Cal.App.5th at p. 1006.) And to the extent
the Department urges that mother failed to show regular visitation and contact between
the date of the last visit in January 2020 through the end of 2020, this argument ignores
the circumstances that (1) the juvenile court terminated mother’s parental rights on
January 28, 2020; (2) no further visitation between mother and the minor was authorized

                                              24
by the court thereafter; and (3) this court’s reversal of the order terminating parental
rights occurred on December 18, 2020.
       As to the first element of visitation and contact, “[t]he question is just whether
‘parents visit consistently,’ taking into account ‘the extent permitted by court orders.’
[Citation.]” (Caden C., supra, 11 Cal.5th at p. 632, italics added.) Under the
circumstances of this case—where the Department stipulated that mother had regularly
visited the minor up to the juvenile court’s issuance of the original order terminating
parental rights, and thereafter there was a nearly one-year hiatus in visitation because of
the pendency of an appeal challenging that order—we reject the Department’s claim that
she failed to establish the first element of the parental-benefit exception.
              2.     Beneficial Relationship & Detriment
       In the statements preceding its ruling, the juvenile court did not provide a separate
analysis regarding whether mother had established the second and third elements of the
parental-benefit exception, namely, whether “the child would benefit from continuing the
relationship” (§ 366.26, subd. (c)(1)(B)(i)), and “the termination of parental rights would
be detrimental to the child” (Caden C., supra, 11 Cal.5th at p. 631, original italics). We
therefore address these elements together here. 10




       10 The Supreme Court In Caden C. explained that the exception involved a three-
element analysis in which “[t]he parent must show [1] regular visitation and contact with
the child . . . [2] the child has a substantial, positive, emotional attachment to the parent—
the kind of attachment implying that the child would benefit from continuing the
relationship . . . [and 3] that terminating that attachment would be detrimental to the child
even when balanced against the countervailing benefit of a new, adoptive home.” (Caden
C., supra, 11 Cal.5th at p. 636.) Prior case law discussing the parental-benefit exception
had essentially collapsed the second and third elements by describing the juvenile court’s
inquiry as having “two prongs, i.e., regular visitation and benefit to the minors of
continued contact with the parents that outweigh[] the benefits of adoption.” (In re I.R.
(2014) 226 Cal.App.4th 201, 212; see also In re Anthony B. (2015) 239 Cal.App.4th 389,
396-397, disapproved on other grounds in Caden C., supra, at p. 638, fn. 7.)

                                             25
                     a.      “Significant Parental Role” Requirement
       We first address mother’s contention that the juvenile court erred by imposing a
requirement that mother establish that she occupied a parental role in the minor’s life.
The juvenile court in announcing its ruling stated that “[t]o meet the second prong, the
parent must establish by a preponderance of the evidence that she serves in a significant
parental role and it is to her that the child turns for his daily emotional and physical
needs to ensure that his medical and dental needs are met, for guidance, for a sense of
safety and support, for the well-being that comes from having a supportive and structured
home environment, with predictable routines and for a feeling of safety.” (Italics added.)
This statement mirrored the arguments made by counsel for the Department and for the
minor. The court found that “[m]other has not provided the child with ongoing daily care
and support,” and that “[t]he prospective adoptive parents have been providing all of the
child’s daily care and nurturing.”
       As we have recently observed, the high court in Caden C., supra, 11 Cal.5th 614
did not use the term “ ‘parental role,’ ” and its “holding . . . had nothing to do with
whether the juvenile court or the Court of Appeal had considered mother or the caregivers
to have occupied ‘parental roles’ (regardless of whether that precise phrase was used) in
the child’s life.” (A.L., supra, 73 Cal.App.5th at p. 1157.) But Caden C. did note that
when the juvenile court assesses whether the child would benefit from a continuation of
the parental relationship, the juvenile court “must remain mindful that rarely do ‘parent-
child relationships’ conform to an entirely consistent pattern. [Citations.] Certainly, it is
not necessary—even if it were possible—to calibrate a precise ‘quantitative measurement
of the specific amount of “comfort, nourishment or physical care” [the parent] provided
during [his or] her weekly visits.’ [Citation.]” (Caden C., supra, at p. 632.) “The
application of the beneficial parent relationship exception requires a robust individualized
inquiry given that . . . no single factor—such as supervised visitation or lack of day-to-
day contact with a noncustodial parent—is dispositive.” (In re Grace P. (2017) 8

                                              26
Cal.App.5th 605, 613 (Grace P.).) The parent need not prove “that the child has a
‘primary attachment’ to a parent or that the noncustodial parent has maintained day-to-
day contact with the child. [Citations.]” (In re S.B. (2008) 164 Cal.App.4th 289, 300.)
Therefore, rather than the parent being required to show a paradigmatic relationship with
the child such as serving in “a parental role,” under Caden C., the parent establishes the
existence of a beneficial relationship (the second element) when “the child has a
substantial, positive, emotional attachment to the parent.” (Caden C., supra, at p. 636;
see also Autumn H., supra, 27 Cal.App.4th at p. 575 [exception applies where there is “a
significant, positive, emotional attachment from child to parent”].)
       The apparent requirement by the juvenile court here that mother establish “that she
serves in a significant parental role and it is to her that the child turns for his daily
emotional and physical needs” runs contrary to these principles. Under Caden C.,
whether the child would benefit from continuing his or her relationship with the parent is
not determined by applying a narrow view of the character of that relationship or
“calibrat[ing] a precise ‘quantitative measurement of the specific amount of “comfort,
nourishment or physical care” ’ ” the parent provides to the child. (Caden C., supra, 11
Cal.5th at p. 632.) “Caden C. . . . made clear that the type of relationship necessary to
establish the exception is not narrowly defined or specifically identifiable, because
parent-child relationships are endlessly varied. [Citation.]” (In re J.D. (2021) 70
Cal.App.5th 833, 865. (J.D.))
       Further, the juvenile court’s recital that the parent must show that she “serve[d] in
a significant parental role” where the child turned to the parent to address his “daily
emotional and physical needs” is problematic under Caden C. for an additional reason.
The statement indicates, or at least suggests, that the exception will apply only where the
parent is ready, or will ultimately be ready, to resume the role of custodial parent. The
Supreme Court, however, held that the parent’s capability of assuming a custodial role is
not a required or relevant inquiry. (Caden C., supra, 11 Cal.5th at pp. 632, 638.)

                                               27
       Moreover, the juvenile court’s statements—that “[m]other has not provided the
child with ongoing daily care and support” followed almost immediately thereafter with
“[t]he prospective adoptive parents have been providing all of the child’s daily care and
nurturing”—suggest that the court may have compared the respective caregiving skills of
mother and the foster family in concluding that the parental-benefit exception did not
apply. Such an approach would have been improper, as explained in Caden C., decided
one month after the juvenile court’s ruling. (Caden C., supra, 11 Cal.5th at p. 634
[juvenile court “is not comparing the parent’s attributes as custodial caregiver relative to
those of any potential adoptive parent(s)”].)11
       Since the Supreme Court decided Caden C. last May, there have been several
appellate decisions that have questioned the juvenile court’s determination that the
parental-benefit exception was inapplicable based upon reasoning that the parent had not
assumed a “parental role.” In In re L.A.-O. (2021) 73 Cal.App.5th 197, 205 (L.A.-O.), the
juvenile court found at the 366.26 hearing that the parental-benefit exception did not


       11 In A.L., supra, 73 Cal.App.5th at page 1157, a panel of this court rejected the
father’s position that the juvenile court, in determining the third element of detriment,
had acted improperly by “consider[ing] whether, and to the extent to which, the
caregivers and father occupied parental roles with the minor. In fact, the Supreme Court
acknowledged that ‘[i]n many cases, “the strength and quality of the natural parent/child
relationship” will substantially determine how detrimental it would be to lose that
relationship, which must be weighed against the benefits of a new adoptive home.’
[Citation.] Thus, the strength and quality of the parent’s relationship with the child,
including whether that parent has a parental role, is a relevant consideration to the court’s
detriment finding.” In A.L., this court’s focus was not upon the denial of the exception
under the second element, because we concluded that the juvenile court had found the
existence of a beneficial relationship between the father and child, and substantial
evidence supported that finding. (Id. at p. 1155.) Our conclusion in A.L., based upon the
circumstances presented in that case, is consistent with our determination here that it
appears that the juvenile court erred when it found that mother had not established the
existence of a beneficial relationship, based upon requiring mother to have assumed “a
significant parental role” and by apparently comparing the respective caregiving skills of
mother and the foster family.

                                             28
apply, concluding “ ‘[the parents] have not acted in a parental role in a long time. . . .
[T]he permanency that adoption would provide in the home that has been acting in a
parental role outweighs the detriment of the termination of parental rights.’ ” The L.A.-O.
court noted that the Supreme Court in Caden C., had “cautioned that ‘rarely do “[p]arent-
child relationships” conform to an entirely consistent pattern. [Citations.] . . . [¶] Caden
C. also held that, in applying the parental-benefit exception, ‘the court is not comparing
the parent’s attributes as custodial caregiver relative to those of any potential adoptive
parent(s)’ ” (L.A.-O., supra, at p. 210, quoting Caden C.¸ supra, 11 Cal.5th at pp. 632,
634.) The L.A.-O. court observed that the term “ parental role,’ standing alone, can have
several different meanings” (L.A.-O., supra, at p. 210), and “[i]n the case law, . . . is
defined largely in terms of what it is not” (id. at p. 211). The court thus concluded that
because of its ambiguity, the term “parental role” should not be used “at all.” (Ibid.)
Based upon the juvenile court’s comments in referencing that the parents had not played
a “parental role” while the foster parents had done so, the L.A.-O. court reversed with
directions that the juvenile court reconsider whether the parental-benefit exception
applied, reasoning: “[The juvenile court] may have meant that the children had a
substantial, positive, emotional attachment to the prospective adoptive parents but not to
the parents. That would be legally correct. However, from its reference to a long time, it
seems to have meant that that were not capable of taking custody, or had not been good
parents, or had not been providing necessary parental care. That would be erroneous.”
(Id. at pp. 211-212.)
       Similarly, in In re D.M. (2021) 71 Cal.App.5th 261, 270 (D.M.), the appellate
court held the juvenile court had erred in finding that the father had not established the
second element, the existence of a beneficial parental relationship. It concluded that the
trial court had erroneously equated a “ ‘parental role’ ” with “attendance at [the
children’s] medical appointments, and understanding their medical needs.” (Ibid.)
“Instead, the focus is whether there is a substantial, positive emotional attachment

                                              29
between parent and child.” (Ibid.) The D.M. court thus reversed, reasoning that “[t]he
court’s express findings that father did not act like a parent demonstrate it considered
factors which Caden C. has explained are inappropriate in determining whether the
parental-benefit exception applies. [Citation.]” (Id. at p. 271; see also J.D., supra, 70
Cal.App.5th at p. 865 [reversal required because it could not be discerned whether
“juvenile court’s determination that mother did not occupy a ‘parental’ role encompassed
factors” that Caden C. deems irrelevant].)
       Under the standards explained by the Supreme Court in Caden C., decided one
month after the juvenile court’s ruling, we conclude that the juvenile court’s requirement
for the parental-benefit exception that a parent must “serve[] in a significant parental role
. . . [in which] the child turns for his daily emotional and physical needs . . .” (italics
added) was an erroneous statement of the law. To the extent that this erroneous statement
of the law served as the basis for the court’s finding that the parental-benefit exception
did not apply, this constituted an abuse of discretion. (See Doe 2 v. Superior Court
(2005) 132 Cal.App.4th 1504, 1517 [where court “ ‘applies the wrong legal standards
applicable to the issue at hand,’ ” it abuses its discretion].)
                      b.     Mother’s Struggles with Substance Abuse
       We address mother’s further contention that the court erroneously based its finding
that the parental-benefit exception did not apply upon mother’s failure to address fully
her substance abuse issues that had resulted in the dependency proceedings. The
argument is based upon the following statement by the juvenile court: “Mother has not
provided the child with ongoing daily care and support. She has relapsed throughout the
course of the dependency and was observed to have fallen asleep at visits and to have
been unable to safely parent, not removing a cigarette lighter from the child which was
obtained during her visit.” Mother’s claim of error is also founded on other comments by
the juvenile court concerning evidence of (1) her driving under the influence with the
minor in the car (prior to the filing of the petition); (2) her substance abuse having dated

                                               30
back to when she was 18 years old; and (3) her sobriety since October 2020 and her
commitment to her recovery.
       As noted, the Supreme Court held that “[a] parent’s continued struggles with
issues leading to dependency are not a categorical bar to applying the parental-benefit
exception” (Caden C., supra, 11 Cal.5th at p. 637), and those struggles “may not be used
as a basis for determining the fate of the parental relationship by assigning blame, making
moral judgments about the fitness of the parent, or rewarding or punishing a parent” (id.
at p. 638). But as the high court also noted, the issues that led to the dependency are
nonetheless relevant in determining whether the exception applies insofar as they “may
mean that interaction between parent and child at least sometimes has a ‘ “negative”
effect’ on the child” (id. at p. 637), and “may also be relevant to the detriment from
terminating parental rights” (id. at p. 638). From this record, we cannot conclude the
juvenile court based its detriment finding upon mother’s continued struggles with
substance abuse or that it assigned blame or made moral judgments because of mother’s
past failings. The court’s comments about mother’s having suffered relapses throughout
the dependency, her past substance abuse, and her recent sobriety, without an indication
that her substance abuse history played a role in its finding the exception inapplicable, do
not demonstrate a misapplication of the law.
       The circumstances here are unlike those in Caden C., supra, 11 Cal.5th 614.
There, the Supreme Court held that the Court of Appeal had erred by “treat[ing] the
[parents’] lack of progress in addressing [their] substance abuse and mental health issues
as a categorical bar to establishing the exception.” (Id. at p. 626.) Here, the record does
not support the position that the juvenile court determined that mother’s lack of progress
was a bar to finding that the exception applied.
       Likewise, In re B.D. (2021) 66 Cal.App.5th 1218 (B.D.), relied on by mother, does
not support her position. In B.D., the juvenile court found that the parents had not
established the second element of the parental-benefit exception. As indicated by the

                                             31
B.D. court, the juvenile “court found the parents’ substance abuse, and the impact this had
on their ability to safely parent their children, to be their ‘core issue.’ ” (Id. at p. 1227.)
The appellate court reversed the order after the 366.26 hearing based upon the juvenile
court’s having “relied heavily, if not exclusively, on the fact that the parents had not
completed their reunification plans and were unable to care for the children based on their
long term and continued substance abuse.” (Id. at p. 1228.)
       The record before us does not disclose error. The juvenile court’s comments do
not support mother’s claim that “the juvenile court abused its discretion and erred as a
[matter] of law when [it] found the exception could not apply because [m]other had not
fully addressed her problems with substance abuse.”
               3.     Whether Error Was Harmless12
       An appellant must demonstrate both trial court error and that such error requires
reversal. (Jameson v. Desta (2018) 5 Cal.5th 594, 609 [“judgment is ordinarily presumed
to be correct and the burden is on an appellant to demonstrate . . . that the trial court
committed an error that justifies reversal of the judgment”].) Under this concept of
reversible error, the California Constitution provides that unless “the error . . . has
resulted in a miscarriage of justice,” an appellate court shall not set aside the judgment.
(Cal. Const., art. VI, § 13.) Under the Watson standard, the appellate court concludes
there has been a miscarriage of justice requiring reversal “only when the court, ‘after an
examination of the entire cause, including the evidence,’ is of the ‘opinion’ that it is
reasonably probable that a result more favorable to the appealing party would have been
reached in the absence of the error.” (People v. Watson (1956) 46 Cal.2d 818, 836




       12Neither party addressed harmless error in the appellate briefs. Accordingly, this
court requested that the parties submit supplemental letter briefs to address this issue.
We have received the parties’ supplemental briefs and have considered them in
connection with our determination of whether the juvenile court’s error was harmless.

                                               32
(Watson).) The Supreme Court has held that this Watson standard applies to dependency
appeals. (In re Celine R., supra, 31 Cal.4th at p. 60.)
       The determination of whether a beneficial relationship between parent and child
exists is a factual matter; it does not involve a discretionary balancing of factors. (Caden
C., supra, 11 Cal.5th at p. 640 [whether the child would benefit from continuing the
relationship with the parent “is . . . essentially a factual determination”].) We will thus
consider here whether the juvenile court’s error in applying the wrong legal standard in
concluding that mother had not established the existence of a beneficial relationship was
harmless. (See In re Janee W. (2006) 140 Cal.App.4th 1444, 1452 [where “evidence on
the appropriate issue was undisputed and supports a finding that there is no need for
continued supervision,” error in terminating jurisdiction by relying on incorrect statute
was harmless].)
       There was scant evidence here supporting the existence of a current relationship
between mother and the minor that could be deemed beneficial, i.e., one disclosing that
the minor “ha[d] a substantial, positive, emotional attachment to the parent.” (Caden C.,
supra, 11 Cal.5th at p. 636.) Indeed, there was little evidence presented at all concerning
the nature of the current relationship between mother and son. Mother offered five
witnesses at the 366.26 hearing (other than herself). Two were mother’s friends and one
was her sponsor; none of the three had observed any interactions between mother and the
minor that were more recent than the time of the child’s removal three years before the
366.26 hearing. Another witness (Brittney O.) offered no testimony concerning mother’s
relationship with the minor. The fifth witness, Janet B., the maternal grandmother, did
not offer any testimony about her daughter’s current relationship with the minor other
than her testimony that she had witnessed—while the child was visiting her and his half-
sisters—approximately three telephone calls between mother and the minor beginning in
February 2021. Janet B. testified that the last call—occurring approximately two weeks
before the hearing—terminated “because [the minor] did not want to talk to his mom.”

                                             33
Further, Janet B. testified that she had not witnessed the minor, after his removal, ever
say anything about returning to live with mother.
       The only evidence of the current relationship between mother and the minor was
from two witnesses, mother and social worker Julian. Mother testified that she had
supervised visits with her son after he was removed until September 2019. She testified
that the minor told her on occasion that he wanted to return to live with her. The last
planned in-person visit with her son was in January 2020. In July 2020, mother had a
chance encounter with the minor and his caretaker at a store. The child ran to mother,
called her “Mommy,” gave her a hug, and said he loved her. At a meal with mother in
July 2020—in a statement the court found as being subject to “speculation” as to what
was meant—the minor told mother that “he’s been waiting for this day.” Mother testified
that through the Department, she had had three telephonic visits with the minor beginning
in February 2021. The first call lasted 20 minutes but the last two “ended really, really
quickly” because the minor had wanted to play with his sisters. After the third call, the
social worker told mother that the minor wanted to take a break from the calls.
       Social worker Julian testified that after the last in-person supervised visit between
mother and the minor on January 2, 2020, the minor had had no negative behaviors
associated with his not seeing mother. Based upon her recent observations, the social
worker described the relationship between mother and the minor as “a casual
relationship.”
       Although mother presented evidence as to her pre-removal relationship with her
son from the time of his birth to age four, there was little showing of what that
relationship was like three years later when he was nearly seven. Mother provided no
evidence, such as a bonding study, as to the nature and closeness of her current
relationship with the minor. (See In re C.F. (2011) 193 Cal.App.4th 549, 557 [observing
that there had been “no bonding study or other evidence” supporting the mother’s
parental-benefit exception claim].) Her own testimony provided little information about

                                             34
her current relationship with the minor. Mother herself testified that the last time she had
put the minor to bed, bathed him, helped him with homework, or spoken with his teacher
was in 2018. And she admitted that the minor essentially had little interest in visiting
with her during their two most recent visits by telephone.
       What is also absent from the record is evidence of efforts made by mother in 2020
to stay in contact with the minor. In 2020, the minor had regular contact, including
Facetime visits, with his sisters, who lived with the maternal grandparents. From
May 2020 forward, the minor was living with his new prospective adoptive family in
Salinas, a city near mother’s residence. While we acknowledge that as of
January 28, 2020, parental rights had been terminated and the prior appeal was pending
throughout the year, there was little evidence that mother in 2020 made efforts, either
through the Department or by contacting the foster family, to visit or speak with the
minor, to obtain information about how he was doing physically or emotionally, or to
determine how he was doing in school. 13 It would seem that there would be a record of
such minimal efforts by the parent if the relationship were indeed “substantial.”
       Mother contends, however, that the error requires reversal, asserting two
alternative theories. First, she argues that the juvenile court’s reliance upon “improper
factors . . . constitutes an abuse of discretion and error as a matter of law, requiring
reversal.” We disagree. “[A] judgment in a dependency case should not be set aside
unless it is reasonably probable the result would have been more favorable to the
appealing party but for the error. [Citation.]” (In re R.F. (2021) 71 Cal.App.5th 459,
474.) Second, mother contends that, based upon several post-Caden C. decisions in



       13 We acknowledge that mother testified that she called social worker Julian on
October 12, 2020, to inquire about the minor’s adoption status, and called later that year
to ask about seeing the minor for Christmas. Mother also testified that she called social
worker Julian “like 80 times” over a time period not specified and that she did not speak
to her on many of those occasions.

                                              35
which orders terminating parental rights were reversed and remanded with directions to
reconsider the parental benefit exception, the error in this instance cannot be deemed
harmless. The cases relied on by mother include D.M., supra, 71 Cal.App.5th 261, J.D.,
supra, 70 Cal.App.5th 833, and L.A.-O., supra, 73 Cal.App.5th 197.
       The D.M. court held that the trial court had erroneously equated a “ ‘parental
role’ ” with “attendance at [the children’s] medical appointments, and understanding their
medical needs,” rather than “focus[ing on] . . . whether there is a substantial, positive
emotional attachment between parent and child.” (D.M., supra, 71 Cal.App.5th at
p. 270.) There was evidence presented in D.M. supporting the existence of a beneficial
relationship, including the father’s testimony that the children wanted to be returned to
his care and the youngest child cried when the visits ended. (Id. at p. 271.) The appellate
court held that it did “not find substantial evidence support[ed] the court’s finding[]
concerning the benefits to the children from continuing the relationship with father.” (Id.
at p. 270.) Although not explicitly stated, the appellate court’s holding suggests that the
D.M. court believed that there was substantial evidence that would have supported a
finding that a beneficial relationship existed. The appellate court rejected the agency’s
harmless error argument, concluding simply, “We cannot know how the court would
have exercised its discretion if it had the benefit of the Caden C. analysis when making
its ruling.” (Id. at p. 271.) Here, unlike in D.M., we have concluded that there was no
substantial evidence to support a finding concerning the existence of a beneficial
relationship, and thus any finding that mother established this second element of the
exception would have been improper. (See In re J.P. (2017) 15 Cal.App.5th 789, 799
[appellate court’s consideration of whether error is harmless “is by definition a case-by-
case analysis”].)
       In J.D., supra, 70 Cal.App.5th at page 855, the appellate court concluded, contrary
to the juvenile court, that the “mother [had] presented evidence to support a finding that
J.D. ha[d] a ‘substantial, positive, emotional attachment’ to her sufficient to meet the

                                             36
second element [of the exception].” The J.D. court specifically rejected the agency’s
assertion that the mother had not satisfied the second element (id. at p. 859), going so far
as to state that, were it not for some evidence that reflected negatively upon the mother,
the evidence would have compelled a finding in the mother’s favor concerning the
existence of a beneficial relationship. (Id. at p. 862.) Although it does not appear that the
agency argued harmless error, the appellate court concluded that, based on the record, it
could not determine whether the juvenile court relied on improper factors (i.e., that there
was a lack of a parental bond) in finding against mother on the second element. (Id. at
pp. 863-864.) Here, we specifically find to the contrary—that there was no substantial
evidence to support a conclusion in favor of mother as to the second element, the
existence of a beneficial relationship.
       And L.A.-O., supra, 73 Cal.App.5th 197 does not undermine our conclusion that
the error here was harmless. The appellate court held that, because the juvenile court’s
“ruling was terse . . . [and included the comment] that the parents ‘ha[d] not acted in a
parental role in a long time’ ” (id. at p. 211), it could not determine whether the decision
was based upon factors that were “legally correct,” requiring reversal (ibid.). It is not
apparent that the agency asserted that any error was harmless, and the L.A.-O. court’s
conclusion was simply that “[b]ecause [the court] used this [‘parental role’] terminology,
we cannot tell whether its ruling conformed with Caden C.” (Id. at p. 202.) The
appellate court did not analyze the juvenile court’s findings in terms of whether
substantial evidence was presented that would have supported a finding of the existence
of a beneficial relationship. Here, we have conducted that analysis and find that mother
did not carry her burden of establishing the second element of the exception.
       In sum, we disagree with mother’s claim that the error requires reversal. Whether
the parental benefit exception to adoption applies is governed by the individualized facts
of a given case. (See Grace P., supra, 8 Cal.App.5th at p. 613 [“application of the . . .
exception requires a robust individualized inquiry”].) Based upon the record before us,

                                             37
we conclude that mother failed to establish the second element of the parental-benefit
exception. There was no substantial evidence to support a finding that that there was a
present beneficial relationship, i.e., that the minor “ha[d] a substantial, positive,
emotional attachment to the parent.” (Caden C., supra, 11 Cal.5th at p. 636.) Therefore,
any error by the juvenile court in applying an incorrect legal standard in its determination
regarding the parental-benefit exception was harmless. (Cf. B.B. v. Superior Court
(2016) 6 Cal.App.5th 563, 573 [because there was “no reasonable probability the juvenile
court would have found reunification efforts” would have been in child’s best interests,
agency’s noncompliance with procedures under § 388 was harmless error].)
       It is very apparent to this court that mother loves her son very much. It is clear,
however, that, although under the principles enunciated by the Supreme Court in Caden
C. decided one month after the hearing below, there was error by the juvenile court, that
error was not one that “has resulted in a miscarriage of justice” warranting reversal. (Cal.
Const., art. VI, § 13.)
                             III.   DISPOSITION
       The order of April 27, 2021, in which the juvenile court denied mother’s claim
concerning the parental-benefit exception to adoption and reinstated the court’s prior
order declaring adoption as the permanent plan for the minor and terminating parental
rights, is affirmed.




                                              38
                          BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




In re A.G.; DSS v. S.B.
H049183